DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,965,277. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 recites all the limitations of claim 19 except for the sixth and seventh transistor limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (U.S. Patent 6,252,437 cited in the Information Disclosure Statement filed February 26, 2021, hereafter Fischer).
Claim 1:  Fischer teaches inter-integrated circuit input circuitry (Figure 1), comprising: 
a pull-up current circuit (110); and 
an input circuit comprising: 
an output inverter (130); 
an input inverter (125); 
a pull-up circuit coupled to an input of the input inverter, and comprising: 
a pull-up transistor coupled to the input of the input inverter (MP13); 
a cascode transistor coupled to the pull-up current circuit (MP12) and the pull-up transistor, and configured to isolate the pull-up transistor from capacitance of a conductor coupled to the pull- up current circuit and the input circuit (inherent; column 4 lines 15-44).  

Claim 2:  Fischer further teaches that the conductor is a first conductor (VDD); and the input circuit comprises a second conductor coupled to the pull-up transistor and the cascode transistor (nd8, via M9); and4300-0684US v215TI-90890 the first conductor is longer than the second conductor (Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Du et al. (U.S. Patent 8,344,760 cited in the Information Disclosure Statement filed February 26, 2021, hereafter Du).
Claim 3:  Fischer teaches the limitations of claim 1 above.  Fischer does not specifically teach a first transistor.  Du teaches a buffer circuit (Figures 2 and 6) comprising a first transistor (612) comprising: 
a first terminal coupled to the input terminal (to 218); and 
a second terminal coupled to a first bias voltage source (via 611).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first transistor taught by Du in the circuit of Fischer to provide a dynamic bias (column 2 lines 32-45).  

Claim 4:  The combined circuit further teaches a first bias voltage source coupled to the cascode transistor (BIAS); and a second bias voltage source coupled to the first transistor (gate of 612).  

Claim 5:  The combined circuit further teaches the input inverter comprises a second input coupled to the input terminal (VN, VP of Fischer).  



Claim 7:  The combined circuit further teaches that the input inverter comprises a low-side circuit (MN1); and the input circuit comprises feedback circuitry configured to provide a feedback signal, based on signal at an input of the output inverter, to the low-side circuit (via 120).  

Claim 8:  Fischer teaches inter-integrated circuit input circuitry (Figure 1), comprising: 
a pull-up current circuit (120); and 
a first input circuit (105), comprising a pull-up input terminal coupled to a first output terminal of the pull-up current circuit (via connection to 120);
a second input circuit (110) comprising: 
	a pull-up input terminal coupled to a second output terminal of the pull-up current circuit (via connection to 120); 
a signal input terminal (Vds); 
a signal output terminal (OP); 
an output transistor (MP11) comprising: 
a first terminal coupled to the signal output terminal (drain); and 
a second terminal coupled to a power supply rail (source); 
a second transistor (MP13) comprising: 

a second terminal coupled to a third terminal of the output transistor (gate); and 
a cascode transistor (MP12) comprising: 
a first terminal coupled to a third terminal of the second transistor (source); 
a second terminal coupled to a second bias voltage source (gate); and 
a third terminal coupled to an output terminal of the pull-up current circuit (nd9); 
wherein the first input circuit is disposed at a first distance from the pull-up circuit and the second input circuit is disposed at a second distance from the pull-up circuit (Figure 1 of Fischer).
Fischer does not specifically teach a first transistor.  Du teaches a buffer circuit (Figures 2 and 6) comprising a first transistor (612) comprising: 
a first terminal coupled to the input terminal (to 218); and 
a second terminal coupled to a first bias voltage source (via 611).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first transistor taught by Du in the circuit of Fischer to provide a dynamic bias (column 2 lines 32-45).

Claim 9:  The combined circuit further teaches a first conductor connecting the second output terminal of the pull-up current circuit and the third terminal of the cascode transistor (VDD); and a second conductor connecting the third terminal of the second 

Claim 10: The combined circuit further teaches that the output transistor is a first output transistor (MP11 of Fischer); and 
	the input circuit comprises: a second output transistor (MN2) comprising:
		a first terminal coupled to the signal output terminal (drain); 
		a second terminal coupled to a ground rail (source); and
		a third terminal coupled to the third terminal of the first output transistor (ON).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849